WOODLEY, Judge.
Appellant was convicted for burglary, and the jury having found that he had been previously convicted of the prior offense of burglary charged in the indictment, he was sentenced to serve 12 years in the penitentiary.
Appellant was found in the nighttime in a building owned by J. R. Hitri. The lock on the front door had been broken, and appellant had a wrecking bar in his hands.
The previous conviction for burglary charged in the indictment was admitted by appellant, and established by the state’s evidence.
Appellant denied that he was in the building of Mr. Hitri, but the jury elected to accept the officer’s testimony that he was found there.
There are no bills of exceptions in the record.
All proceedings appear to be regular and the evidence sustains the conviction.
The judgment is affirmed.
Opinion approved by the court.